Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant arguments filed in appeal brief filed (05/06/2022) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 9 & 15, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 9 & 15 that includes: 
Claim 1:
…
“
at least one processing unit configured with executable instruction to receive coordinate information and output tracking information based thereon; plural mobile telephones each comprising at least one lamp and at least one camera; plural supports each holding one of the respective mobile telephones within line of sight of each other, each support comprising at least one mount configured to receive a respective mobile telephone therein; each mobile telephone configured with executable instructions to: image a space in which a person executes movements, plural markers being engaged with the person, to render a respective video file; the system being configured with instructions to: from each video file of each respective mobile telephone, generate a data structure of only the markers in the video file to render a respective marker file; combine the marker files to output three dimensional (3D) tracking information that represents the movements executed by the person; and use the 3D tracking information to create a video file of a virtual reality (VR) object.
”
Claim 9:
…
“
illuminating plural moving markers using at least one lamp on a first mobile telephone; generating a video of the moving markers using at least one imager on the first mobile telephone; illuminating the moving markers using at least one lamp on a second mobile telephone; generating a video of the moving markers using at least one imager on the second mobile telephone; and using the videos from the first and second mobile telephones, generating three dimensional (3D) tracking information that represents movements of the moving markers.
”
Claim 15:
…
“
at least first and second tripod assemblies; at least first and second mobile telephones respectively supported by the first and second tripod assemblies; 1273-57AMDCASE NO.: SCEA19115US00PATENT Serial No.: 16/740,829Filed: January 13, 2020 February 3, 2022 Page 6 plural objects in fields of views of first and second cameras on the first and second mobile telephones; and at least one processor configured with executable instructions to receive videos of the objects from the first and second mobile telephones and from the videos generate three dimensional (3D) tracking information that represents movements of the objects.
”
Regarding dependent claims 2-8, 10-14 & 16-20 these claims are allowed because of their dependence on independent claims 1, 9 & 15 which has been deemed allowable subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661